                                         UNITED STATES DISTRICT COURT 
                                        WESTERN DISTRICT OF KENTUCKY 
                                                LOUISVILLE DIVISION 
                                       CIVIL ACTION NO. 3:17‐CV‐00758‐LLK 
                                                          
EARLINE BUNTYN‐JAMES                                                                                  PLAINTIFF 

v. 

NANCY A. BERRYHILL, Acting Commissioner of Social Security                                            DEFENDANT 

                                     MEMORANDUM OPINION AND ORDER 

         This matter is before the Court on Plaintiff's pro‐se Complaint seeking judicial review, pursuant to 

42 U.S.C. § 405(g), of the final decision of the Commissioner denying her claim for Social Security disability 

benefits.  The matter is ripe for determination.  

          Plaintiff consented to the jurisdiction of Magistrate Judge Whalin to determine this case, with 

any appeal lying before the Sixth Circuit Court of Appeals.  (Docket # 12).  Following Magistrate Judge 

Whalin’s retirement, the Court reassigned the matter to the undersigned Magistrate Judge for all further 

proceedings.  (Docket # 20).  Plaintiff has impliedly consented to the jurisdiction of the undersigned.1 

                                    Background facts and procedural history 

         Plaintiff  filed  her  complaint,  and  the  Commissioner  filed  her  answer,  along  with  a  copy  of  the 

administrative record.  (Dockets # 1, 9, 10).  The Court ordered Plaintiff to file her fact and law summary.  

(Docket # 11).  The fact and law summary form appended to the order explained that “[t]he issues before 

the Court are whether the Findings set forth in the final decision of the Commissioner are supported by 

substantial evidence in the administrative record and whether the proper legal standards were applied.”  

(Docket # 11, p. 3). 

                                                            
 1
   See Roell v. Withrow, 538 U.S. 580, 590 (2003) (Implied consent found to be present where parties “voluntarily 
 appeared to try the case before the Magistrate Judge,” in part, to “depriv[e] parties of the luxury of waiting for the 
 outcome before denying the magistrate judge's authority”); Stevo v. Frasor, 662 F.3d 880, 884 (7th Cir. 2011) (Upon 
 case reassignment to a second magistrate judge, plaintiff’s express consent to authority of first magistrate judge 
 deemed implied consent to authority of second magistrate judge where plaintiff proceeded without objection); 
 Wilhelm v. Rotman, 680 F.3d 1113, 1119‐20 (9th Cir. 2012) (same). 
 

                                                           1 
 
         Plaintiff filed her fact and law summary.  (Docket # 19).  In her fact and law summary, Plaintiff 

argued that the ALJ erred in considering the opinion of the vocational expert (VE) and any other person 

employed by the Social Security Administration who did not know her personally and in issuing a denial 

decision in the absence of a trial by jury.  These arguments are not in compliance with the instructions on 

the fact and law summary form, which directed Plaintiff to identify which of the administrative law judge’s 

(ALJ’s)  specific  findings  she  alleges  are  unsupported  by  substantial  evidence  and  to  support  such 

allegations with page references to the administrative record.  (Docket # 11, p. 3).  The Commissioner filed 

her responsive fact and law summary, which consisted of a summary of the ALJ’s decision and a conclusory 

assertion  (in  the  absence  of  any  proper  argument  by  Plaintiff)  that  the  decision  was  supported  by 

substantial evidence.  (Docket # 22). 

         Rather than engage in an open‐ended, directionless review of the ALJ’s decision (rather akin to 

the  Court  acting  as  Plaintiff’s  attorney),  the  undersigned  entered  an  Order  that  was  tantamount  to  a 

belated screening of Plaintiff’s fact and law summary.  (Docket # 23).  The Order explained to Plaintiff that 

there is no requirement that the VE and other persons knew Plaintiff personally before they may testify 

or  offer  expert  opinion  relevant  to  her  disability  claim  and  that  there  is  no  right  to  jury  trial  in  Social 

Security disability cases.  The Order advised the pro‐se Plaintiff to seek out counsel who can represent her 

competently in this matter.  The Order required that “within 30 days of entry of this Order, Plaintiff shall 

obtain, complete, and submit the Fact and Law Summary form, and she may append to her Fact and Law 

Summary a memorandum of law.” 

         Plaintiff did not obtain counsel but did submit a new fact and law summary.  (Docket # 24).   

                                                        Discussion 

         Like her prior fact and law summary (Docket # 19), Plaintiff’s new fact and law summary (Docket 

# 24) fails to identify which specific findings she alleged are unsupported by substantial evidence and fails 

to support such allegations with page references to the administrative record.  Instead, Plaintiff reiterates 


                                                              2 
 
her argument regarding the VE’s not knowing her personally, asserts that the VE was just “blowing smoke” 

and that the VE meets the dictionary definition of a “prostitute” (offering “oneself or services for money”).  

Plaintiff adds that a number of other professionals involved in the processing of her disability claim fall 

into essentially the same category as the VE, including the state‐agency reviewing psychologists, the state‐

agency  reviewing  physician,  the  state‐agency  disability  adjudicator,  and  the  one‐time  examining 

psychologist.  Plaintiff accuses the Social Security Administration of pretending to have “more authority 

than GOD” and to have been established as part of “Franklin Delano Roosevelt’s New Deal Propaganda.” 

         These arguments are inappropriate in the context of the present complaint seeking judicial review 

of the ALJ’s decision pursuant to 42 U.S.C. § 405(g).  As the fact and law summary form explains, “[t]he 

issues before the Court are whether the Findings set forth in the final decision of the Commissioner are 

supported by substantial evidence in the administrative record and whether the proper legal standards 

were applied.”  (Docket # 11, p. 3). 

                                                     Order 

         Therefore,  the  final  decision  of  the  Commissioner  is  AFFIRMED,  and  Plaintiff’s  complaint  is 

DISMISSED. 

 November 16, 2018




                                                       3 
 
